Citation Nr: 1002339	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-30 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 until 
January 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board also notes that in accordance with a recent 
precedential opinion of the Court of Appeals for Veterans 
Claims, the Board must REMAND the issue of TDIU. See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); VAOPGCPREC 6-96 (noting 
that because the Board has jurisdiction over the question of 
TDIU for a particular disability in connection with a claim 
for an increased rating, the proper method of returning the 
case to the RO for further action is by Remand).

The issue of TDIU is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The evidence does not demonstrate the Veteran's PTSD has been 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in February 2006, April 2006 and 
July 2008 that fully addressed all notice elements.  The 
February 2006 and April 2006 letters advised the Veteran of 
the information required to substantiate the claim, the 
evidence VA would seek to obtain and the evidence the Veteran 
should seek to obtain.  The July 2008 letter provided the 
rating criteria for PTSD and informed the Veteran that he 
should demonstrate his condition had increased in severity 
and evidence of the effect that worsening had on employment.  
The July 2008 letter also included information on how VA 
assigns disability ratings and effective dates.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
afforded the Veteran a VA examination.  The Veteran submitted 
private medical records in support of his claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in July 2008 the Veteran advised the RO that he had no 
additional evidence to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Turning to the merits of the claim the Veteran seeks an 
increased evaluation for PTSD.  The RO granted service 
connection for PTSD in a March 2005 rating decision.  At that 
time a 30 percent evaluation was assigned pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran applied 
for an increased evaluation and the RO granted a 50 percent 
evaluation in a June 2006 rating decision.  The 50 percent 
evaluation became effective October 31, 2005.  The Veteran 
contends the current rating evaluation does not accurately 
reflect the severity of his disability and this appeal 
follows.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Additionally, a decision of the United 
States Court of Appeals for Veterans Claims (Court) held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings. See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.

As noted, the Veteran's PTSD was evaluated under Diagnostic 
Code 9411.  Regulations pertaining to the criteria for 
evaluating psychiatric disorders, including PTSD, provide for 
a 50 percent rating when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A higher 70 percent evaluation will be assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

The Veteran was afforded a VA examination in connection with 
his claim in February 2005.  The examiner reviewed the claims 
file and considered the Veteran's subjective complaints.  The 
Veteran indicated he had previously been married twice before 
and remarried the first wife in 2000.  He described the 
relationship as better as he no longer argued and left for a 
while when he thought there will be a confrontation.  He 
described a fair relationship with his daughter and 3 
stepchildren.  He denied any genuine friends but indicated he 
socialized superficially with some neighbors.  He never 
joined clubs or organizations.  He isolated himself but was 
able to act appropriately with others, engaged in limited 
social activities and was capable of basic activities of 
daily living.  He could also meet family responsibilities.  
He related he was employed as a bellman for over 14 years and 
indicated he got along well enough with the staff and 
supervisors but indicated he often had to hide his own 
feelings with the public.  The Veteran described himself as 
being meticulous to detail and was able to meet work demands 
and responsibilities.  He denied prior inpatient treatment 
for PTSD.  He received treatment as an outpatient and took 
medication.  He denied a history of violence.  

The Veteran's behavior during the session was described as 
appropriate and he was oriented in all spheres.  The 
Veteran's memory was grossly intact.  Appearance was neatly 
groomed with adequate hygiene.  Affect had a full range and 
was appropriate and generally euthymic.  Speech was generally 
normal with regard to production, volume, content and 
clarity.  There was no evidence of hallucinations or 
delusions. He denied current suicidal ideation but described 
being a little suicidal after his second wife left the 
country with their daughter; however he clarified that he 
never had a plan or intent to actually kill himself.  He 
denied homicidal ideation.  There was no impairment of 
thought process or communication.  

The Veteran was noted to have symptoms of fear, helplessness, 
horror, intrusive thoughts and nightmares about three times a 
week and moderate physiological reactivity and psychological 
reactivity when reminded of Vietnam.  There was some 
avoidance of thoughts, feelings and conversations that were 
reminders of trauma, as well as some avoidance of places, 
people and situations that reminded him of trauma.  There was 
moderate emotional numbing and restricted affect, detachment 
from others, and a sense of foreshortened future due to 
family members who died early.  The Veteran also described 
frequent insomnia, extreme irritability, and mild 
hypervigilance.  The Veteran had depressed mood 50% of the 
time and feelings of worthlessness and guilt; however, the 
examiner indicated it was not severe enough for an axis 
diagnosis of major depression. The examiner also noted the 
Veteran had panic attacks that occurred without known 
precipitant.  The examiner indicated the test results were 
not entirely consistent with the self-reported symptoms as 
the Veteran described more severe symptoms in his 
application.  The diagnoses were PTSD, alcohol abuse and 
dysthymic disorder. The GAF was 57.  

The Veteran was afforded a VA examination in April 2006 to 
assess the severity of his disability.  He described taking 
medication for anger and explained when he drove he just 
wanted to scream at everyone.  He described panic attacks 
while driving and described nightmares which caused him to 
wake up scared.  Behavior during the session was appropriate 
and he was oriented in all spheres.  The Veteran reported 
memory loss as his short term memory was bad and he was 
forgetful.  The Veteran was neatly groomed with adequate 
hygiene.  Affect was generally constricted.  Speech was 
generally normal with regard to production, volume, content 
and clarity.  There were no hallucinations or delusions.  He 
denied suicidal or homicidal ideation.  There was no 
impairment of thought process or communication.  He was able 
to maintain personal hygiene and activities of daily living.  

The Veteran indicated he was married but his wife slept in 
the other room because he talked in his sleep.  He described 
his relationship as poor as he was a loner.  He indicated 
they did not spend much time together and explained there was 
no intimacy.  The relationship with his child was fair to 
poor.  The Veteran denied close friends.  He reported one 
friend but explained he had not seen him lately and described 
his life as "like a hermit."  He explained he spent most 
spare time watching television and dong odd jobs around the 
house.  He indicated he used to enjoy fishing but has lost 
interest in that and had not been fishing in 9 months.  He 
was employed as a bellman but indicated it was difficult to 
deal with others and harder to keep his temper in check.  He 
denied prior inpatient psychiatric treatment.  He denied a 
history of violence.  

The Veteran described symptoms of fear, helplessness, horror, 
intrusive thoughts, nightmares, physiological reactivity 
psychological reactivity.  He demonstrated avoidance of 
thoughts, feelings and conversations that reminded him of 
trauma, avoidance of places, people, and situations that 
reminded him of trauma, and a loss of interest in activities.  
He had emotional numbing and restricted affect, detachment 
from others, and a sense of foreshortened future.  He related 
he had insomnia, diminished concentration, extreme 
irritability, hypervigilance, and an exaggerated startle 
response.  

The examiner noted there was major depressive disorder for at 
least 2 years caused by the above symptoms.  The diagnoses 
were PTSD and major depressive disorder. The GAF was 41.  The 
examiner noted the Veteran had experienced an exacerbation of 
PTSD and symptoms, specifically hyperarousal.  The Veteran's 
relationship with his spouse had deteriorated and he 
experienced more difficulty functioning at work.  He met the 
criteria for major depressive disorder which was as likely as 
not related to the PTSD.  

An October 2006 VA PTSD consultation indicated the Veteran 
was married and lived with his wife.  He was employed full 
time.  He described increased isolation and described few 
leisure and recreational activities. He treated with 
outpatient treatment group meetings and medication.  He 
denied hallucinations and denied suicidal or homicidal 
ideation.  He denied a history of violence.  Mental status 
examination reflected he was oriented in all spheres.  There 
was no memory loss or impairment in short term or long term 
memory.  The Veteran was neatly groomed with adequate 
hygiene.  Affect varied throughout the interview.  Speech was 
described as generally normal with regard to production, 
volume, content and clarity.  He denied auditory, visual, 
tactile or olfactory hallucinations.  He denied delusions.  
There was no impairment of thought process or communication 
and he was able to maintain personal hygiene and activities 
of daily living.  He described intrusive thoughts, 
nightmares, physiological reactivity and psychological 
reactivity.  He avoided thoughts, feelings, conversations, 
places, people, and situations that reminded him of trauma.  
There was a loss of interest in activities and restricted 
affect and emotional numbing.  There was detachment from 
others and a sense of foreshortened future.  He described 
insomnia, diminished concentration, extreme irritability, 
hypervigilance and an exaggerated startle response.  The 
physician concluded the Veteran had a full range of PTSD 
symptoms.  

A November 2006 VA outpatient treatment record indicated the 
Veteran felt okay but described some breakthrough depression.  
The Veteran described trouble sleeping without medication or 
alcohol.  He was alert, oriented, calm, pleasant and 
organized.  Insight and judgement were described as good. 
There was no suicidal or homicidal ideation.  

The Veteran also submitted a March 2007 letter from his 
treating VA physician in support of his claim.  The physician 
explained the Veteran received intensive psychiatric 
treatment for PTSD and had hyperarousal symptoms that were 
severe causing him to isolate and avoid others.  The 
physician explained the Veteran was unable to function or 
work normally because he was afraid of losing control of his 
emotions and behavior.  The current GAF was noted to be 45.  
The physician related the PTSD had a strong negative impact 
on his daily functioning.  

A June 2007 VA outpatient treatment record showed the Veteran 
was doing well with the exception of insomnia.  He was alert, 
oriented and calm.  He was described as pleasant and 
organized.  There was good insight and judgment and no 
evidence of suicidal or homicidal ideation.  

A July 2008 VA outpatient treatment screening noted the 
Veteran denied suicidal or homicidal ideation at any time.  
Symptoms of having little interest or pleasure in doing 
things, feeling tired or having little energy, trouble 
falling or staying asleep or sleeping too much, poor appetite 
or overeating, trouble concentrating on things such as 
newspaper or television occurred nearly every day during the 
prior two weeks. He felt down, depressed or hopeless more 
than half the days during the prior two weeks.  He explained 
these feelings made it somewhat difficult at work and home 
and in getting along with others.  He denied feeling bad 
about himself or feeling like he was a failure or feeling 
that he let himself and his family down.  He also denied 
moving or speaking so slowly that others have noticed or 
being constantly fidgety or restless.  He denied feeling he 
would be better of dead or wanting to hurt himself in some 
way.  

A July 2008 VA outpatient treatment record noted the Veteran 
had a mild increase in depressed mood and increased apathy 
and decreased motivation. He described 1 crying episode 
recently.  He drank 4-6 beers a night and had no interest in 
quitting or decreasing.  He was calm, pleasant and organized.  
There was good insight and judgment.  There was no suicidal 
or homicidal ideation. 

A September 2008 VA outpatient treatment screening noted the 
Veteran described symptoms of little interest or pleasure in 
doing things, feeling down, depressed or hopeless, feeling 
tired or having little energy, trouble falling or staying 
asleep or sleeping too much, poor appetite or overeating, 
trouble concentrating on things such as newspaper or 
television, moving or speaking so slowly that others have 
noticed or being constantly fidgety or restless as occurring 
several days during the prior two weeks.  He explained these 
feelings did not affect his work or home life or his ability 
to get along with others.  He denied feeling bad about 
himself, feeling he was a failure, or feeling he let himself 
and his family down.  He denied feeling he would be better of 
dead or wanting to hurt himself in some way.  

A November 2008 VA outpatient treatment record reflected the 
Veteran was aggravated over recent medical problems. He 
indicated he was not sleeping well and explained he was 
unable to fall asleep.  He was tired but mood was described 
as okay.  He was nervous at bedtime.  He was calm, pleasant 
and organized.  Insight and judgment were good.  There was no 
suicidal or homicidal ideation.  

The Veteran was afforded a VA examination in November 2008.  
The examiner reviewed the claims file and considered the 
Veteran's complaints.  The Veteran treated with outpatient 
group and individual treatment at VA and also took 
antidepressant medication.  The Veteran reported the effect 
of therapy was fair as he still got angry, lonesome and 
depressed. The Veteran indicated his relationship with his 
wife was "so-so" and explained that he yelled at her.  He 
described his relationship with his daughter as good.  He 
explained he did not do much of anything anymore and spent 
most of the time staying home or walking around the 
neighborhood.  He indicated he used to enjoy fishing but 
related the last time he fished was about 3 months prior to 
the examination.  He denied a history of suicide attempts.  
He denied a history of violence or assaultiveness.  He 
reported he had been sober for 2 months and had quit drinking 
due to health issues.  

Mental status examination reflected he was clean and casually 
dressed. Psychomotor activity and speech were unremarkable.  
He was cooperative, relaxed and attentive.  Affect was 
appropriate and mood was described as calm and drowsy.  His 
attention was intact and he was oriented in person, time and 
place.  Thought process and content were unremarkable.  There 
was no evidence of delusions and he was noted to understand 
the outcome of his behavior.  Intelligence was average and 
the Veteran understood he had a problem.  There was sleep 
impairment in difficulty falling and staying asleep.  The 
Veteran also had night terrors about once a month.  He 
averaged 4 hours of sleep a night.  There was no evidence of 
hallucinations or inappropriate behavior.  He was able to 
interpret proverbs.  The Veteran did not exhibit or describe 
obsessive or ritualistic behavior.  There were panic attacks 
which occurred once a week on average.  They were described 
as moderate in severity causing him to have to pull over and 
walk around for a while if the panic attack occurred while 
driving.  There was no evidence of homicidal or suicidal 
thoughts.  There was good impulse control and no report of 
episodes of violence.  He was able to maintain personal 
hygiene.  There was no restriction on activities of daily 
living and memory was described as normal.  

The examiner related the Veteran's PTSD symptoms included 
recurrent distressing dreams, avoidance of thoughts, feelings 
and conversations related the trauma and markedly diminished 
interest or participation in activities.  There was a 
restricted range of affect.  The Veteran also had difficulty 
falling or staying asleep, irritability or outbursts of anger 
and an exaggerated startle response.  The symptoms occurred 
most days and were described as mild to moderate in severity.  
The examiner noted the Veteran was retired.  The diagnosis 
was PTSD and dysthymic disorder, secondary to the PTSD.  The 
GAF was 55.  The examiner explained the Veteran flew off the 
handle at his wife over little things, isolated himself and 
was no longer interested in activities he used to enjoy.  The 
examiner indicated the Veteran's arousal and avoidant 
symptoms were responsible for most of the changes in 
behavior.  The Veteran described continued improvement in 
symptoms over the last two years so the examiner felt the 
prognosis was good; however, the examiner cautioned the 
symptoms could return or worsen over time.  The examiner 
indicated there was not total occupational or social 
impairment due to PTSD signs and symptoms.  There was reduced 
reliability and productivity due to PTSD as the Veteran 
isolated himself and was highly irritable with outbursts of 
anger.  

Records from VA group support from April 2006 until January 
2009 all noted the Veteran did not present with suicidal or 
homicidal ideation.  All of the records indicated the Veteran 
was cooperative and could relate well to other patients.  
Some of these records, such as records dated in January 2007, 
February 2007, December 2007, January 2008 and February 2008 
described the Veteran as in control of his behavior.  Records 
in February 2008, March 2008, April 2008, July 2008, August 
2008, September 2008, October 2008, November 2008, and 
December 2008 further noted the Veteran had adequate grooming 
and hygiene and described the Veteran's speech as normal. 

The Veteran also presented testimony at a June 2009 Board 
hearing.  The Veteran explained he was no longer working and 
had not worked in two years. He previously was a bellman at a 
hotel and had been at that job for 10 years.  He explained 
when he was aggravated people saw it in his face although he 
tried to hide it.  He felt he had to quit as he could not 
take it because he would be so angry and so aggravated.  He 
now stayed home and watched television.  He did not associate 
with people.  He testified that he was married and had been 
married for five years but had been with his wife since 1968.  
He explained they did not get along as she aggravated him and 
he wanted to just be by himself.  He described himself as a 
loner.  The Veteran explained that he no longer shared the 
same bedroom as his wife as he had nightmares and would get 
out of bed talking.  He denied getting a full night sleep 
because of the nightmares.  The nightmares occurred 3-4 times 
a week.  He explained that sometimes he would wake up and 
would be unable to breathe and feel nervous.  He felt that if 
he did not get out of the house he would kill somebody.  At 
those times, he would walk for an hour or two.  He later 
clarified that when he was afraid he would kill someone he 
was referring to whoever would be in the house.  This type of 
panic attack happened about three times a week and usually 
occurred when he was driving or daydreaming.  The attacks 
lasted around 10 minutes.  The Veteran denied leaving the 
house to socialize.  He denied doing things with his wife.  
He treated at the VA and took medication for depression and 
to sleep.  The Veteran indicated his condition has stayed 
about the same during the last couple years.  The Veteran 
described himself as bored and depressed.  

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 50 
percent for the Veteran's PTSD.  The criteria for a 50 
percent disability rating generally contemplate a moderate 
severity of psychiatric symptoms, and, this is clearly the 
Veteran's situation.

The evidence of record does not establish that the Veteran 
demonstrate a history of suicidal ideation.  The only record 
that described suicidal ideation was the February 2005 VA 
examination that noted the Veteran briefly felt suicidal 
after his second wife left him.  The Veteran has consistently 
denied suicidal or homicidal ideation in all VA treatment 
records and all VA examinations.  Similarly, there is no 
evidence of obsessional rituals which interfere with routine 
activities.  In fact, the November 2008 VA examination 
specifically noted there was no evidence of such rituals or 
behavior.  The Veteran also never demonstrated speech 
intermittently illogical, obscure, or irrelevant.  All of the 
records, including the Veteran's group therapy records, 
describe the Veteran's speech as normal and noted no 
impairment of thought process or communication.  Nor did the 
Veteran's PTSD manifest with near-continuous panic or 
depression that affected his ability to function 
independently, appropriately and effectively.  None of the 
records describe spatial disorientation or neglect of 
personal appearance and hygiene.  Rather, all of the records 
described the Veteran as casually dressed and well groomed.  

While the evidence did indicate that the Veteran demonstrated 
some symptoms contemplated by the 70 percent rating 
evaluation, these symptoms were sporadic in nature and do not 
more nearly approximates the criteria required for the higher 
rating.  There were clearly episodes of panic described by 
the Veteran, particularly when he drove.  However, such panic 
were not near continuous in frequency.  In fact, the November 
2008 VA examination described them as occurring about once a 
week and the Veteran testified in June 2009 that the night 
terrors and resulting panic occurred about 3-4 times a week..  
In addition, while the Veteran clearly has isolated himself, 
suggesting an inability to establish or maintain effective 
relationships, the Veteran continued to stay married and 
describe a good relationship with his child.  While there was 
evidence of irritability and thoughts of violence and 
impaired impulse control - as demonstrated by the Veteran's 
testimony that he wanted to hit the cars in front of him or 
occasionally felt he would kill whoever was in the house - 
these symptoms were sporadic in nature and as noted above the 
Veteran retained the ability to control his impulses.  
Significantly, the Veteran consistently denied any violence 
and never presented with rage during treatment visits.  In 
fact, he was frequently described as calm and cooperative.

Although the evidence of record reflects that the Veteran has 
been periodically assessed as having Global Assessment of 
Functioning (GAF) scores as low as 41, indicative of severe 
occupational impairment, such evidence is not dispositive of 
the Board's inquiry. Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); (Observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness" under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition.); see Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  Significantly, the 
record reflects the Veteran's GAF score has fluctuated.  In 
February 2005 VA examination the Veteran was assessed with a 
GAF of 57.  The April 2006 VA examination indicated the GAF 
was 41 and a March 2007 letter from the VA physician noted 
the GAF was 45.  Most recently, the November 2008 VA 
examination concluded the GAF was 55.  While the GAF scores 
of 41 and 45 would represent severe symptoms, the scores of 
55 and 57 would be indicative of moderate symptoms.  
Considering the GAF scores in light of the symptoms noted to 
exist at the time of the April 2006 VA examination and March 
2007 letter reflects the overall symptoms experienced by the 
Veteran are more akin to the kind of symptoms contemplated by 
the criteria for the 50 percent rating.

The Board notes the Veteran's main symptoms included 
nightmares, avoidance symptoms, loss of interest in 
activities, hypervigilance and sleep trouble.  These 
symptoms, however, are contemplated by the currently assigned 
50 percent evaluation.  Based upon the guidance of the Court 
in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has 
also considered whether a staged rating is appropriate.  
However, in the present case, the Veteran's symptoms remained 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.

As such, the preponderance of the evidence is against the 
claim for an evaluation in excess of the currently assigned 
50 percent rating. Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An evaluation in excess of 50 percent for PTSD is denied.


REMAND

The U.S. Court of Appeals for Veterans Claims recently held 
that a request for TDIU is not a separate claim for benefits, 
but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of 
the initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 
If the claimant or the record reasonably raises the question 
of whether the Veteran is unemployable due to the disability 
for which an increased rating is sought, then part and parcel 
to that claim for an increased rating is whether a total 
rating based on individual unemployability as a result of 
that disability is warranted. Id at 455.

During the June 2009 Board hearing, the Veteran testified 
that he felt he had to retire as his job resulted in extreme 
anger and aggravation.   He further indicated that he felt he 
was unable to work at all, and after retiring spent his days 
in front of the television. The Veteran has therefore raised 
the issue of a total disability rating for compensation based 
on individual unemployability (TDIU). See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a 
Veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).

In this regard, the AOJ should send the Veteran a Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter for the 
TDIU component of the increased evaluation claim. This letter 
should notify the Veteran and his representative of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the TDIU claim. 
The notice should also indicate what information or evidence 
should be provided by the Veteran and what information or 
evidence VA will attempt to obtain on the Veteran's behalf. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The law provides that TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities. See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be 
given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his or her age or the impairment caused by nonservice- 
connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities. 38 C.F.R. § 4.16(a). If there is only 
one such disability, it must be rated at 60 percent or more; 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, with 
sufficient additional disability to bring the combined rating 
to 70 percent or more. Id.

If, however, a Veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service- 
connected disability. 38 C.F.R. § 4.16(b). See also Fanning 
v. Brown, 4 Vet. App. 225 (1993). The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed. 38 C.F.R. § 4.16(b).

The record shows that the appellant is not working.  At the 
present time, however, the Veteran is in receipt of service 
connection for PTSD, rated as 50 percent disabling.  He 
alleges that his service connected PTSD has prevented him 
from obtaining gainful employment.  Additionally, he 
submitted a March 2007 letter from his treating VA physician 
that noted he was unable to work normally because he was 
afraid of losing control of his emotions and behavior and 
further described a strong negative impact on the Veteran's 
daily functioning.  Accordingly, the case should be remanded 
for proper notice and development and consideration of 
referral for extraschedular consideration under 38 C.F.R. 
§ 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will advise the Veteran of 
what evidence would substantiate his claim 
for entitlement to TDIU. Apart from other 
requirements applicable under the Veterans 
Claims Assistance Act of 2000 (VCAA), the 
RO/AMC will comply with any directives of 
the Veterans Benefits Administration. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009).

2.  After review of any evidence submitted 
by the Veteran, the RO should take such 
additional development action as it deems 
proper with respect to the claim for TDIU, 
including the conduct of any appropriate 
VA examinations, and consideration of 
submission of the claim to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for 
extra-schedular consideration, if 
appropriate. The RO shall follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.

3.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


